Citation Nr: 1760899	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  09-07 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to March 7, 2011, and in excess of 20 percent thereafter, for right knee arthritis with limited extension.

2.  Entitlement to a rating in excess of 10 percent for right knee arthritis with limited flexion.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TIDU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

During the pendency of this appeal, a March 2015 RO decision increased the rating for the Veteran's right knee arthritis based on limitation of extension from 10 percent to 20 percent as of March 7, 2011.  As the higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2017, the Board granted service connection for a back disability.  As such, there no longer remains a claim in controversy. 

The Veteran testified before the Board at a January 2011 hearing conducted at the RO. A transcript of that hearing is of record.  The Veterans Law Judge who conducted the November 2011 hearing is no longer employed at the Board.  In a September 2016 letter, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed at the Board.  Pursuant to 
38 U.S.C. § 7101 (c) (2012), the Veteran was offered an opportunity to testify at a hearing before a Veterans Law Judge who could participate in making a final determination on his claim.  The Veteran responded in November 2016 that he did not wish to appear at another Board hearing.  Therefore, the Board finds that VA has fulfilled its duty in providing the Veteran an opportunity for another hearing.
The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 7, 2011, the service-connected right knee arthritis was productive of at worse, extension limited to 10 degrees; there was no evidence of knee ankylosis, extension limited to 15 degrees or the functional equivalent thereof.

2.  From March 7, 2011, the service-connected right knee arthritis has repeatedly been productive of full extension; there has been no evidence of knee ankylosis, extension limited to 20 degrees, or the functional equivalent thereof.

3.  Throughout the entire appeal period, the service-connected right knee arthritis was productive of at worse flexion limited to 40 degrees; there was no evidence of knee ankylosis, flexion limited to 30 degrees or the functional equivalent thereof.

4.  The Veteran's right knee arthritis is productive of no more than slight instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to March 7, 2011, and in excess of 20 percent thereafter, for right knee arthritis with limited extension have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2017).  

2.  The criteria for a rating in excess of 10 percent for right knee arthritis with limited flexion have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2017).  

3.  The criteria for a separate 10 percent rating, and no higher, for right knee instability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  The Board notes that additional private medical records were added to the electronic record after the August 2017 supplemental statement of the case (SSOC) was issued.  As the records are duplicative and/or cumulative of the evidence already of record, a remand for issuance of an SSOC is not necessary.  38 C.F.R. § 19.31.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  
Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  Moreover, where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

The Veteran's service connected right knee arthritis with limited extension has been assigned a 10 percent prior to March 7, 2011, and a 20 percent thereafter under Diagnostic Code 5261 (limitation of extension).  Limited flexion has been assigned a 10 percent under Diagnostic Code 5260 (limitation of flexion).

In order to afford the Veteran the broadest scope of review, and to ensure that each separate disability involving the knees is evaluated properly, the Board shall consider the service-connected symptomatology involving the knee under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board does not find that the right knee arthritis with limited flexion and extension warrants ratings higher than what is already in effect.  The Board does find that the Veteran is entitled to a separate 10 percent rating, and no higher, for right knee instability.   38 C.F.R. § 4.7.  

In rating the Veteran's right knee disabilities, the Board notes that under Diagnostic Code 5010, traumatic/degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.   The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261, and detailed above.  

Here, review of the evidence shows that prior to March 7, 2011, extension was at worse limited to 10 degrees on VA examination in 2010, which meets the criteria for the currently assigned 10 percent rating under Code 5261.  38 C.F.R. § 4.71a.  Previously it was full on VA examination in 2008.  From March 7, 2011, other than the private treatment note dated the same showing extension limited to 15 degrees, VA examination in 2017 shows full extension, as do private treatment records dated in December 2014 and September 2015.  This does not even meet the criteria established for a noncompensable rating under Diagnostic Code 5261.  Id. 

The Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).   There is no dispute that there has been evidence of pain on motion on VA examination in 2008 and 2010; however, repetitive testing was not conducted in 2008 and while there was pain following repetitive motion in 2010, it did not produce any limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination to warrant a rating in excess of 10 percent prior to March 7, 2011.  The Board is aware the Veteran was unable to perform repetitive testing on VA examination in 2017 due to pain.  The examiner indicated that pain, fatigue and lack of endurance would limit functional ability of the right knee over time and during flare-ups; however, the examiner was unable to describe in terms of additional loss of range of motion due to pain as the examiner did not observe during  repetitions or during flare-ups and simply indicated the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups (cannot run, kneel or squat and limited prolonged weight-bearing).  As previously noted, extension was full in 2017.  The complaints of pain and functional loss in 2017 are clearly accounted for in the current 20 percent rating for the right knee as limitation of extension to 15 degrees was an isolated finding on March 7, 2011,and since that time, his limitation of extension does not even meet the criteria for a 20 percent rating under Diagnostic Code 5261 (extension limited to 15 degrees).  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-04 (September 17, 2004).  

With regard to limitation of flexion, on VA examination in 2008 flexion was full and in 2010 it was limited to 90 degrees.  Flexion was limited to 95 in private medical records dated in May 2008.  Private treatment records show flexion was limited to 120 degrees in December 2014 and 110 degrees in September 2015.  This does not meet the criteria established for a compensable rating under Diagnostic Code 5260.  Id.  Private treatment records do show flexion was limited to 50 degrees in November 2012 and 40 degrees on VA examination in 2017; however, a rating in excess of 10 percent is not warranted on these findings alone as overall there has been no evidence of flexion limited to 30 degrees or the functional equivalent thereof.  

There is no dispute that the Veteran has painful motion, as evidenced on range of motion testing on VA examination in 2008, 2010, and 2017 (including weight bearing and non-weight bearing).  However, repetitive testing was not conducted in 2008 and while there was pain following repetitive motion in 2010, it did not produce any limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  While the examiner in 2017 indicated that pain, fatigue and lack of endurance would limit functional ability of the right knee over time and during flare-ups, the examiner was unable to describe in terms of additional loss of range of motion due to pain as the examiner did not observe during  repetitions or during flare-ups.  Instead, the examiner simply indicated the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups (cannot run, kneel or squat and limited prolonged weight-bearing).  The complaints of pain and functional loss are clearly accounted for in the current 10 percent rating for limited flexion.  38 C.F.R. §§ 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-04 (September 17, 2004); DeLuca, 8 Vet. App. at 206-7 (1995).  

At this juncture, the Board notes that it is cognizant of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As noted above, the most recent examination in 2017 found evidence of pain when the right knee was used in non-weight bearing as well as weight bearing and that both knee joints were affected (service connection is currently in effect for the left knee).  With regard to active versus passive motion, the Board observes that the 2017 VA examiner found that there was pain on passive range of motion testing.  While there were no additional range of motion studies for passive testing provided, as delineated above the Veteran was not able to perform any additional testing after the initial active range of motion studies due to functional limits as a result of pain, which have been considered above and accounted for in the current ratings assigned.  Thus, the Board finds that an additional examination would not produce different findings or support entitlement to a higher rating.

Turning next to disability due to instability, the Board finds that there was evidence of instability during examination in 2017.  Notably, the Veteran complained of bouts of the right knee occasionally giving out, which he is competent to report.  Based on those complaints, the examiner rated the Veteran's instability as no more than slight since objective testing was unable to be performed.  Thus, the Board finds there is a basis for providing a separate rating for right knee instability.  The Board notes that 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's right knee disability.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of the knee (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.  The Board finds that a separate rating is also not warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion in the joint (Diagnostic Code 5258) or semilunar cartilage removal, symptomatic (Diagnostic Code 5259).  Lyles v. Shulkin, No. 16-0994, ---Vet. App. ---, 2017 U.S. App. Vet. Claims LEXIS 1704, at*7 (Nov. 29, 2017).  The most recent examination noted a history of dislocated or removal of symptomatic semilunar cartilage.  There were no current complaints documented in the record.  The Board notes the Veteran had arthroscopic surgery in 1997 to correct the condition and was afforded a temporary total rating from January 24, 1997, to March 1, 1997.  

"Staged" ratings, other than what is already in effect for right knee arthritis with limited flexion and extension are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  As noted above, the Veteran is entitled to a separate 10 percent rating, and no higher, for right knee instability.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  


ORDER

A rating in excess of 10 percent prior to March 7, 2011, and in excess of 20 percent thereafter, for right knee arthritis with limited extension, is denied.

A rating in excess of 10 percent for right knee arthritis with limited flexion is denied.
A separate 10 percent rating for right knee instability is granted subject to the controlling regulations governing monetary awards.


REMAND

The Board further finds that the evidence is insufficient to render a decision on the issue of TDIU.  An examination is necessary to determine the impact of the Veteran's service-connected disabilities on his ability to work, to include whether the Veteran is unemployable.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded the appropriate VA examination(s) to determine whether the Veteran is unemployable by reason of his service-connected disabilities.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.          

The examiner must also offer an opinion on the cumulative effect that the Veteran's service-connected right knee arthritis with limited flexion and extension, traumatic arthritis of the left knee, and degenerative arthritis of the spine, would be expected to have on his employability - meaning ability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.  In rendering this opinion, the examiner must discuss whether there are any functional limitations associated with, and expected effect on, employment resulting from all the Veteran's service-connected disabilities, on sedentary and physical employment (not including the effects of any non-service connected disabilities).  Thereafter, please also identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected disabilities, given the Veteran's level of education and work history and offer an opinion as to whether it is at least as likely as not that his service-connected disabilities, in combination, cause him to be unable to obtain or retain substantially gainful employment.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action the issue remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


